 Fill in this information to identify your case:

  Debtor 1                   Jessica               McColl              Neilson
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                     Western District of Washington

  Case number                           18-14235                                                                                      ✔
                                                                                                                                      ❑   Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                          Dates Debtor 2 lived
                                                              there                                                                         there


                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
     226 SW 200th St                                        From                                                                          From
    Number      Street                                                                     Number     Street
                                                            To                                                                            To

     Normandy Park, WA 98166
    City                               State ZIP Code                                      City                      State ZIP Code



                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
     423 East F Street                                      From                                                                          From
    Number      Street                                                                     Number     Street
                                                            To                                                                            To

     Rosalia, WA 99170
    City                               State ZIP Code                                      City                      State ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1




                    Case 18-14235-CMA                       Doc 18         Filed 12/19/18               Ent. 12/19/18 11:26:38             Pg. 1 of 13
Debtor 1            Jessica              McColl                    Neilson                                            Case number (if known) 18-14235
                    First Name           Middle Name               Last Name


                                                                                     ❑ Same as Debtor 1                                         ❑ Same as Debtor 1
     159 S 302nd St                                         From                                                                                From
    Number    Street                                                                     Number      Street
                                                            To                                                                                  To

     Federal Way , WA 98003
    City                            State ZIP Code                                       City                            State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                     Debtor 1                                                   Debtor 2

                                                     Sources of income            Gross Income                  Sources of income             Gross Income
                                                     Check all that apply.        (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                            $66,954.72         bonuses, tips
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                            $83,487.46         bonuses, tips
    (January 1 to December 31, 2017         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                            $61,983.30         bonuses, tips
    (January 1 to December 31, 2016         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                     Debtor 1                                                   Debtor 2




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2




                    Case 18-14235-CMA                     Doc 18             Filed 12/19/18             Ent. 12/19/18 11:26:38                   Pg. 2 of 13
Debtor 1            Jessica                 McColl                 Neilson                                               Case number (if known) 18-14235
                    First Name              Middle Name               Last Name

                                                      Sources of income            Gross income from each         Sources of income           Gross Income from each
                                                      Describe below.              source                         Describe below.             source
                                                                                   (before deductions and                                     (before deductions and
                                                                                   exclusions)                                                exclusions)


    From January 1 of current year until the          Rent                                       $2,575.00
    date you filed for bankruptcy:




    For last calendar year:                           Child Support                              $4,500.00
    (January 1 to December 31, 2017          )        Rent                                       $2,224.00
                                     YYYY




    For the calendar year before that:                Child Support                              $4,500.00
    (January 1 to December 31, 2016          )
                                     YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
              individual primarily for a personal, family, or household purpose.”
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

              ❑No. Go to line 7.
              ❑Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
              * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑         Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

              ❑No. Go to line 7.
              ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
              ❑
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                              Dates of            Total amount paid            Amount you still owe       Was this payment for…
                                                              payment

                                                                                                                                         ❑Mortgage
             Flagship Credit Acceptance
             Creditor's Name
                                                              11/12/2018                         $678.00                   $10,000.00
                                                                                                                                         ✔ Car
                                                                                                                                         ❑
             PO Box 965                                       10/12/2018                                                                 ❑Credit card
             Number      Street
                                                                                                                                         ❑Loan repayment
                                                                                                                                         ❑Suppliers or vendors
                                                              09/12/2018
             Chadds Ford, PA 19317
                                                                                                                                         ❑Other
             City                   State        ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 3




                    Case 18-14235-CMA                        Doc 18         Filed 12/19/18              Ent. 12/19/18 11:26:38                  Pg. 3 of 13
Debtor 1            Jessica                      McColl                Neilson                                            Case number (if known) 18-14235
                    First Name                   Middle Name              Last Name

                                                                  Dates of              Total amount paid          Amount you still owe       Was this payment for…
                                                                  payment

                                                                                                                                            ✔ Mortgage
                                                                                                                                            ❑
              PNC Mortgage                                                                                $0.00                    $0.00
             Creditor's Name                                                                                                                ❑Car
              Attn: Bankruptcy                                                                                                              ❑Credit card
              3232 Newmark Drive                                                                                                            ❑Loan repayment
             Number      Street                                                                                                             ❑Suppliers or vendors
              Miamisburg, OH 45342                                                                                                          ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid     Amount you still owe   Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                               Dates of               Total amount paid     Amount you still owe   Reason for this payment
                                                               payment                                                             Include creditor’s name



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 4




                    Case 18-14235-CMA                          Doc 18           Filed 12/19/18               Ent. 12/19/18 11:26:38                  Pg. 4 of 13
Debtor 1            Jessica                McColl                  Neilson                                              Case number (if known) 18-14235
                    First Name             Middle Name              Last Name
 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                      Nature of the case                         Court or agency                                  Status of the case

    Case title                                                                                                                                   ❑Pending
                                                                                                Court Name                                       ❑On appeal
                                                                                                                                                 ❑Concluded
                                                                                                Number       Street
    Case number

                                                                                                City                      State       ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                    Describe the property                                      Date                 Value of the property



    Creditor’s Name


    Number       Street                                             Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                            Describe the action the creditor took                            Date action was      Amount
                                                                                                                             taken
    Creditor’s Name


    Number       Street



    City                         State     ZIP Code
                                                           Last 4 digits of account number: XXXX–




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 5




                    Case 18-14235-CMA                       Doc 18         Filed 12/19/18                Ent. 12/19/18 11:26:38                     Pg. 5 of 13
Debtor 1             Jessica                   McColl                  Neilson                                         Case number (if known) 18-14235
                     First Name                Middle Name             Last Name



  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per            Describe the gifts                                          Dates you gave    Value
     person                                                                                                                the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                               State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that           Describe what you contributed                                 Date you              Value
     total more than $600                                                                                             contributed



    Charity’s Name




    Number      Street



    City                       State    ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6




                    Case 18-14235-CMA                          Doc 18         Filed 12/19/18             Ent. 12/19/18 11:26:38                Pg. 6 of 13
Debtor 1            Jessica                McColl                    Neilson                                            Case number (if known) 18-14235
                    First Name             Middle Name               Last Name
 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ❑No
    ✔Yes. Fill in the details.
    ❑
     Describe the property you lost and           Describe any insurance coverage for the loss                        Date of your loss     Value of property lost
     how the loss occurred                       Include the amount that insurance has paid. List pending
                                                 insurance claims on line 33 of Schedule A/B: Property.
    Gambling Losses
                                                                                                                      2017                            $18,000.00


     Describe the property you lost and           Describe any insurance coverage for the loss                        Date of your loss     Value of property lost
     how the loss occurred                        Include the amount that insurance has paid. List pending
                                                  insurance claims on line 33 of Schedule A/B: Property.
    The water line that goes to the              A claim was was made on homeowner's insurance for the repairs.
    refrigerator failed and flooded the          There was also a $2000 deductible for the work with an estimate of   Refrigerator                        $7,969.65
    debtor's kitchen.                            $7,969.65. The work has been done and the debtor is waiting for      broke and
                                                 billing from Max Care who did the repairs.                           flooded house



 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Description and value of any property transferred                 Date payment or       Amount of payment
     Henry & DeGraaff, P.S.                                                                                           transfer was made
    Person Who Was Paid                            Attorney's Fee; Filing Fee; Attorney's fees;
                                                                                                                      01/09/2018                           $600.00
     150 Nickerson St Ste 311
    Number     Street
                                                                                                                      04/25/2018                           $310.00

                                                                                                                      04/25/2018                          $1,500.00
     Seattle, WA 98109-1634
    City                      State   ZIP Code
    mainline@hdm-legal.com
    Email or website address


    Person Who Made the Payment, if Not You




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7




                    Case 18-14235-CMA                        Doc 18          Filed 12/19/18             Ent. 12/19/18 11:26:38                  Pg. 7 of 13
Debtor 1            Jessica                McColl                  Neilson                                         Case number (if known) 18-14235
                    First Name             Middle Name             Last Name

                                                    Description and value of any property transferred             Date payment or         Amount of payment
     Abacus Credit Counseling                                                                                     transfer was made
    Person Who Was Paid
                                                                                                                 01/26/2018                               $25.00
     17337 Ventura Blvd
    Number     Street




     Encino, CA 91316
    City                      State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Description and value of any property transferred             Date payment or         Amount of payment
     Trinity Debt Management                                                                                      transfer was made
    Person Who Was Paid                          Debt Settlement Company
                                                                                                                 11/12/2017                           $896.00
     11229 Reading Rd
    Number     Street




     Cinncinati, OH 45241
    City                      State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Description and value of property         Describe any property or payments received     Date transfer was
                                                    transferred                               or debts paid in exchange                      made
     Harris Mitsubishi                           2010 Toyota Corolla                         Paid $3500 and used trade in to purchase a
    Person Who Received Transfer                                                             newer vehicle - 2015 Toyota Corolla             01/28/2018
     PO Box 867
    Number     Street




     Lynnwood, WA 98046
    City                      State   ZIP Code
                                 Dealer
                                 for trade
                                 in of
    Person's relationship to you vehicle




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8




                    Case 18-14235-CMA                      Doc 18         Filed 12/19/18             Ent. 12/19/18 11:26:38                  Pg. 8 of 13
Debtor 1            Jessica                McColl                  Neilson                                           Case number (if known) 18-14235
                    First Name             Middle Name             Last Name

                                                    Description and value of property          Describe any property or payments received        Date transfer was
                                                    transferred                                or debts paid in exchange                         made
     Microsoft Corporation                       sold one share of microsoft stock - $100.00 Had to sell share or she would lose it.. She only
    Person Who Received Transfer                 for sale                                    owned one share.                                    August 2018


    Number      Street




     Redmond, WA
    City                      State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Description and value of the property transferred                                            Date transfer was
                                                                                                                                                 made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Last 4 digits of account number        Type of account or         Date account was             Last balance
                                                                                           instrument                 closed, sold, moved, or      before closing or
                                                                                                                      transferred                  transfer

     Boeing Ecu
                                                                                          ✔Checking
                                                                                                                        Feb 01, 2018                        $0.00
                                                                                          ❑
    Name of Financial Institution                   XXXX– 1        6    1      9
     PO Box 97050                                                                         ❑Savings
    Number      Street
                                                                                          ❑Money market
                                                                                          ❑Brokerage
                                                                                          ❑Other
     Seattle, WA 98124
    City                      State   ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9




                    Case 18-14235-CMA                      Doc 18           Filed 12/19/18            Ent. 12/19/18 11:26:38                     Pg. 9 of 13
Debtor 1            Jessica                McColl                  Neilson                                             Case number (if known) 18-14235
                    First Name             Middle Name             Last Name

                                                    Last 4 digits of account number             Type of account or      Date account was          Last balance
                                                                                                instrument              closed, sold, moved, or   before closing or
                                                                                                                        transferred               transfer

     Capital One
                                                                                                ✔Checking
                                                                                                                         2/2018                           $0.00
                                                                                                ❑
    Name of Financial Institution                   XXXX– 9        8    5        1
     PO Box 30253                                                                               ❑Savings
    Number      Street
                                                                                                ❑Money market
                                                                                                ❑Brokerage
                                                                                                ❑Other
     Salt Lake City, UT 84130
    City                      State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Who else had access to it?                        Describe the contents                      Do you still have
                                                                                                                                                  it?

                                                                                                                                                  ❑No
    Name of Financial Institution                   Name
                                                                                                                                                  ❑Yes

    Number      Street                              Number     Street



                                                    City                 State       ZIP Code

    City                      State   ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Who else has or had access to it?                 Describe the contents                      Do you still have
                                                                                                                                                  it?

                                                                                                                                                  ❑No
    Name of Storage Facility                        Name
                                                                                                                                                  ❑Yes

    Number      Street                              Number     Street



                                                    City                 State       ZIP Code

    City                      State   ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 10




                 Case 18-14235-CMA                         Doc 18        Filed 12/19/18                 Ent. 12/19/18 11:26:38                Pg. 10 of 13
Debtor 1            Jessica                McColl                  Neilson                                               Case number (if known) 18-14235
                    First Name             Middle Name              Last Name
 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Where is the property?                             Describe the property                            Value


    Owner's Name
                                                    Number     Street


    Number     Street

                                                    City                       State   ZIP Code


    City                      State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Governmental unit                             Environmental law, if you know it                      Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State     ZIP Code


    City                      State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 11




                   Case 18-14235-CMA                       Doc 18              Filed 12/19/18             Ent. 12/19/18 11:26:38                    Pg. 11 of 13
Debtor 1             Jessica                McColl                    Neilson                                              Case number (if known) 18-14235
                     First Name             Middle Name               Last Name

                                                     Governmental unit                           Environmental law, if you know it                    Date of notice


    Name of site                                    Governmental unit



    Number        Street                            Number       Street


                                                    City                  State    ZIP Code


    City                       State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State    ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                       State   ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 12




                   Case 18-14235-CMA                         Doc 18               Filed 12/19/18          Ent. 12/19/18 11:26:38                  Pg. 12 of 13
Debtor 1            Jessica                McColl                    Neilson                                    Case number (if known) 18-14235
                    First Name             Middle Name               Last Name



 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
 or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                     Date issued



    Name                                            MM / DD / YYYY



    Number       Street




    City                      State   ZIP Code




 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘                     /s/ Jessica McColl Neilson                       ✘
           Signature of Jessica McColl Neilson, Debtor 1                         Signature of


           Date 12/19/2018                                                       Date




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                       Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                               Declaration, and Signature (Official Form 119).




                  Case 18-14235-CMA                       Doc 18           Filed 12/19/18       Ent. 12/19/18 11:26:38                    Pg. 13 of 13
